Per Curiam.
One McCormick, by two deeds, conveyed four lots to one Crowley. Crowley reconveyed to *398McCormick the two of the lots on the east, which left the title to the westerly lots in Crowley. On the same day, McCormick, conveyed to one O’Leary, one of the westerly lots, and the plaintiff holds through mesne conveyances and proceedings from. O’Leary, and also claims to be in possession of the lot. The defendant claims title from Crowley, through conveyances by his heirs. The plaintiff claims solely in this action that the deed from Crowley to McCormick apparently conveying the easterly lots, should be so reformed, as to make it a conveyance of the westerly lots. The plaintiff cannot show that he has any interest in the conveyance of Crowley to McCormick of the two easterly lots, unless as matter of fact, he connects himself with the arrangement, bargain or contract,- under which the deed was made. There is not a jot of evidence that he is a privy to that arrangement or succeeds to any interest in it. He is not privy to the deed which is asked to be reformed, and would become so only after there was a judgment that the deed should be reformed. He is,-however, not entitled to such a judgment until he first shows that he is privy to the obligations which led to the making of the deed or to the deed.
The judgment should be affirmed on the opinion of Judge O’Gorman, at special term, with costs.